 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDSteeleApparelCompany,Inc.andSouthernMissouri-Arkansas District Council,InternationalLadies' Garment Workers'Union,AFL-CIO. Case14-CA-4086October 20, 1969SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND JENKINSOn July 1, 1968, the National Labor RelationsBoard issued its Decision and Order (172 NLRBNo. 95) in the above-entitled case, modifying in onerespect the Decision issued by the Trial ExamineronSeptember 26, 1967, in all other respectsadopting his findings and conclusions; and orderingtheRespondent, Steele Apparel Company, Inc., totake the action set forth in the Trial Examiner'sRecommended Order.The Board' thereby adopted,interalia,the TrialExaminer's conclusions that, by refusing the Union'sdemand for recognition on August 17 and 18, 1966,theRespondent had violated Section 8(a)(5) of theAct, and that the traditional remedy of the issuanceof a bargaining order was appropriate to theviolation so foundOn June 16, 1969, the Supreme Court of theUnited States issued its decision inN L R B v.GisselPacking Company,395U S. 575, settingforthcertainprinciplesrelativetotheproperconstruction of Section 8(a)(5) and (1) and theissuance of bargaining orders thereunder. On August5, 1969, the Board issued a notice to all parties tothis proceeding, stating its intention to reconsider itsDecision and Order in the light ofGissel PackingCompany,and giving the parties leave to filestatementsofpositionwithrespecttosuchreconsideration.The Charging Party and Counselfor the General Counsel have now filed statementsof position.We have carefully measured the record in thiscase against the criteria outlined by the SupremeCourt.We reaffirm our previous finding that theRespondent committed a violation of Section 8(a)(5)warranting the issuance of a bargaining order. Byunlawfullylayingofftwoemployees in thebargainingunit,bydiscriminatorilydischarginganother, by making threats of discharge and plantclosure, and by engaging in the other violations ofSection 8(a)(1) previously found, the Respondenthas engaged in unfair labor practices of such anextensive and pervasive character as to require theissuance of a bargaining order, even in the absenceof a Section 8(a)(5) violation.The Sinclair Companyv.N L R B ,395U.S. 575. Furthermore, as theGeneralCounselpointsout,theunfair laborpractices shown by this record warrant a findingthat the possibility of having a fair election has beeneffectivelyprecluded by such conduct, and thatrelianceupon the sentiment of the employees asexpressed by their signing of authorization cards willbest effectuate the policies of the Act. Accordingly,we reaffirm the findings, conclusions, and orderpreviously issued in this case.ORDERIt is hereby ordered that the Decision and Orderissued in this case on July 1, 1968, be, and it herebyis,affirmed.'Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended,theNationalLabor Relations Board hasdelegated its powers in connection with this case to a three-member panel179NLRB No. 40,